Opinion issued October 25, 2007










In The
Court of Appeals
For The
First District of Texas




NO. 01–07–00615–CV




PAULETTE HAWKINS AND ROBERT HAWKINS,  Appellants

V.

MERIDIAN TOWNHOME OWNERS ASSOCIATION, INC.,  Appellee




On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2003-51128




MEMORANDUM OPINIONAppellants Paulette Hawkins and Robert Hawkins have neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon
2006) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in
court of appeals).  After being notified that this appeal was subject to dismissal,
appellants Paulette Hawkins and Robert Hawkins did not adequately respond.  See
Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary
dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.